DETAILED ACTION
Status of Claims
This action is in reply to the response and amendments received on 29 November 2021. The amendments have been entered. The present application is being examined under the pre-AIA  first to invent provisions.
Claims 1-4, and 6-11 have been amended.
Claims 5 and 15 are cancelled.
Claims 12-20 are original / previously presented.
Claims 1-4, 6-14, and 16-20 are allowed.

Response to Arguments
Regarding the previous 35 USC 103 rejection of claims 1-20, the Applicant has successfully amended and/or cancelled the claims, and accordingly the rejection is rescinded.

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 26 May 2021, 15 October 2020, 11 September 2020, 15 January 2020, 22 October 20109, 17 May 2019, 6 November 2018, 22 August 2018, 6 July 2018, 21 June 2018, 6 March 2018, 27 October 2017, 20 May 2015, and 4 December 2014 have been acknowledged by the Office.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The Examiner knows no art which teaches or suggests, alone or in combination with other art, independent claims 1 and 11.  In particular, it is the combination of the limitations in the independent claims with the following limitations that is novel and not obvious:
make the parking space available for parking prior to termination of the period of unavailability once the street sweeping activity has been completed by one of the street sweeping vehicles as determined by the GPS associated with the street sweeping vehicle comprising:
track progress of the street sweeping activity on a per city block basis; and
decrease a tally of the number of parking spaces not available for parking upon completion of the street cleaning activity for those parking spaces and prior to completion of the street cleaning activity for the city block on which those parking spaces are located.
First, the prior art of John (US 2011/0199235 A1) details making parking spaces available prior to termination of the planned period of unavailability once street sweeping has been completed by one of the street sweeping vehicles determined by wireless communication of the street sweeping vehicle; dynamically updating a parking sign on the street block when street sweeping is completed for that street parking area (i.e. tracking progress of the street sweeping activity on a per city block basis) to release those parking spaces from an unavailable state not proper to park back to the public where parking is permitted, i.e. decreasing a tally upon completion of the street cleaning activity for the city block on which those parking spaces are located (John ¶[0016-18], ¶[0026-27]), but does not explicitly state determining completion using GPS associated with the vehicle, and decreasing a tally of the number of unavailable spaces prior to completing the city block.

Third, the prior art of Seera (“Development of a Street Sweeper Fleet Management System”) details determining the progress of street sweeper vehicles using GPS and tracking using graphical interfaces, and the challenges associated with street sweeping and parked vehicles occupying spaces (Seera pg. 10, pg. 12), but does not explicitly state making parking spaces available prior to termination of the period of unavailability associated with street sweeping, tracking street sweeping progress on a per city block basis, and decreasing a tally of the number of unavailable spaces prior to completing the street sweeping of the city block.
Fourth, the prior art of Groft (US 2010/0328104 A1) details monitoring the status of all parking spaces in near real time to make use of the space and using GPS for workforce location to enhance deployment, and updating signage regarding changes in hours of operation on displays, and the database reflects the current space status (Groft ¶[0026-27], ¶[0075], ¶[0090]), but does not explicitly state making parking spaces available prior to termination of the period of unavailability associated with street sweeping, determining street sweeping completion using GPS associated with the vehicle, tracking street sweeping progress on a per city block basis, and decreasing a tally of the number of unavailable spaces prior to completing the street sweeping of the city block.
Hence, the combination of John, McClellan, Seera, and Groft do not render all the features of independent claims 1 and 11 obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628